

117 S1615 IS: Limiting CDC to Disease Control Act
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1615IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo limit the scope of regulations issued by the Secretary of Health and Human Services to control communicable diseases, and for other purposes.1.Short titleThis Act may be cited as the Limiting CDC to Disease Control Act.2.Limiting the scope of regulations of the Department of Health and Human Services to control communicable diseasesSection 361(a) of the Public Health Service Act (42 U.S.C. 264(a)) is amended by striking The Surgeon General, and all that follows through may be necessary. at the end and inserting the following: “To prevent the introduction, transmission, or spread of communicable diseases from foreign countries into the States or possessions, or from one State or possession into any other State or possession, the Secretary may make and enforce regulations under this section—(1)for the measures authorized under subsections (b) through (d); or(2)to provide for such inspection, fumigation, disinfection, sanitation, pest extermination, or destruction of animals or articles found to be so infected or contaminated as to be sources of dangerous infection to human beings..